Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of internal-combustion gasoline engines, carburetor type, or parts thereof, in chief value of metal, imported separately or in a knocked-down condition, with saws or together With an assortment of saw parts, and that the merchandise is the same in all material respects as the engines, imported With saws, the subject of Geo. S. Bush & Co., Inc. v. United States (41 C. C. P. A. 33, C. A. D. 525). Upon the agreed statement of facts and following the cited authority, the claim of the plaintiff was sustained.